                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                            GREENVILLE DIVISION



PECOLA MCKINNEY                                                                   PLAINTIFF

                                                                      NO. 4:19CV00025-JMV

NANCY BERRYHILL
COMMISSIONER OF SOCIAL SECURITY                                                 DEFENDANT



                                    FINAL JUDGMENT

       This cause is before the court on Plaintiff’s complaint for judicial review of an

unfavorable final decision of the Commissioner of the Social Security Administration

denying a claim for a period of disability and disability insurance benefits. The parties have

consented to entry of final judgment by the United States Magistrate Judge under the

provisions of 28 U.S.C. § 636(c), with any appeal to the Court of Appeals for the Fifth

Circuit. The court, having reviewed the administrative record, the briefs of the parties, and

the applicable law, and having heard oral argument, finds as follows:

       Consistent with the court’s ruling from the bench during a hearing held today, the

court finds the ALJ’s step two determination that the claimant had no severe impairment is

not supported by substantial evidence in the record. Specifically, medical evidence of

record establishes the claimant had a diagnosis of “bilateral knee degenerative joint disease”

for which she was prescribed injections. And, though her treater noted in December 2017

she had “done well with injections,” the claimant testified at the April 3, 2018 hearing that

she had “arthritis real bad” in her knees and her doctor wanted to do surgery. Furthermore,
records from the Greenwood Leflore Hospital—which were apparently submitted to the

Appeals Council—establish that forty-two (42) days after the hearing, the claimant had a

total knee replacement.

       On remand, the ALJ must consider all the medical evidence of record and reevaluate

all the claimant’s alleged impairments. Ultimately, the ALJ must issue a new decision and

may conduct any proceedings that are not inconsistent with this decision.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that this case is

REVERSED and REMANDED for further proceedings.

       This, the 16th day of January, 2020.



                                         /s/ Jane M. Virden
                                         U. S. MAGISTRATE JUDGE




                                              2
